PER CURIAM
The state petitions for reconsideration. In State v. Mills, 219 Or App 225, 182 P3d 889 (2008), we granted defendant’s petition for reconsideration, vacated our prior decision, State v. Mills, 215 Or App 112, 168 P3d 338 (2007), and remanded for resentencing in light of State v. Ice, 343 Or 248, 170 P3d 1049 (2007). Ice, however, subsequently was reversed. Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009). The state now argues that, in light of Ice, our remand for resentencing was erroneous. The state is correct that the case is controlled by the United States Supreme Court’s decision in Ice. Accordingly, on reconsideration, we withdraw our former opinion and affirm.
Reconsideration allowed; former opinion withdrawn; affirmed.